

116 HR 568 IH: Status of the Sixth Amendment Act of 2019
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 568IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2019Mr. Deutch (for himself, Ms. Norton, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Governor of a State to submit to the Attorney General an annual report on the number
			 of individuals who represented themselves in court in criminal matters or
			 juvenile delinquency matters, and for other purposes.
	
 1.Short titleThis Act may be cited as the Status of the Sixth Amendment Act of 2019. 2.FindingCongress finds that the Sixth Amendment to the Constitution of the United States provides that In all criminal prosecutions, the accused shall enjoy the right to … have the Assistance of Counsel for his defense..
		3.Report on individuals who represent themselves in criminal matters or juvenile delinquency matters
 (a)In generalBeginning on the date that is 3 years after the date of the enactment of this Act, and annually thereafter, the Governor of each State that receives a grant from the Office of Justice Programs shall submit to the Attorney General a report which contains, at a minimum, the information described in subsection (b)(1) for each of the categories described in subsection (b)(2) for the previous year for that State.
			(b)Contents of report
 (1)Information describedThe information described in this paragraph is as follows: (A)The number of charges for which an individual was prosecuted.
 (B)The number of charges for which a defendant waived his or her right to counsel. (C)The number of charges for which a defendant was represented in court by counsel who was publicly appointed.
 (D)The number of charges for which a defendant was represented in court by counsel who was not publicly appointed.
 (2)Offense categories describedThe categories of offenses described in this paragraph are as follows: (A)Criminal offenses for which a term of imprisonment of more than one year may be imposed.
 (B)Criminal offenses for which a term of imprisonment of one year or less may be imposed, including misdemeanors, traffic violations, and violations of municipal ordinances.
 (C)Acts of juvenile delinquency or juvenile status offenses for which any term of detention may be imposed.
 (c)Availability of reportsThe Attorney General shall make the reports required under subsection (a) publicly available on the Internet website of the Department of Justice.
			